Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  146295-6 (56)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 146295
                                                                    COA: 312637
                                                                    Macomb CC: 2011-003839-FC;
  STANLEY G. DUNCAN,                                                2011-004304-FC
             Defendant-Appellee.
  _____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
             Plaintiff-Appellant,
  v                                                                 SC: 146296
                                                                    COA: 312638
                                                                    Macomb CC: 2011-004401-FC
  VITA DUNCAN,
             Defendant-Appellee.
  _____________________________________


         On order of the Court, the motion the Attorney General for leave to participate in
  oral argument is considered and it is granted to the extent that the Attorney General may
  argue for ten minutes of the time allotted the prosecuting attorney.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2013                       _________________________________________
                                                                               Clerk